Case: 12-11133       Document: 00512351051         Page: 1     Date Filed: 08/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2013
                                     No. 12-11133
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN ELI SVENNINGSEN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:12-CR-9-3


Before JOLLY, SMITH, AND CLEMENT, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Juan Eli Svenningsen
(Svenningsen) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Svenningsen has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Svenningsen’s response. We concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11133   Document: 00512351051   Page: 2   Date Filed: 08/22/2013

                              No. 12-11133

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2